         Case 1:19-cv-01974-TNM Document 76 Filed 12/03/19 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                         )
COMMITTEE ON WAYS AND                    )
MEANS, UNITED STATES HOUSE               )
 OF REPRESENTATIVES,                     )
                                         )
            Plaintiff,                   )
                                         )
                       v.                )
                                         ) No. 1:19-cv-1974 (TNM)
 UNITED STATES DEPARTMENT                )
OF THE TREASURY, et al.                  )
                                         )
           Defendants,                   )
                                         )
DONALD J. TRUMP, et al.,                 )
                                         )
           Defendant-Intervenors.        )
                                         )

           DEFENDANTS’ AND DEFENDANT-INTERVENORS’ RESPONSE
            TO PLAINTIFF’S NOTICE OF SUPPLEMENTAL AUTHORITY

       Defendants and Defendant-Intervenors respectfully submit the following response to the

Notice of Supplemental Authority filed by Plaintiff Committee on Ways and Means concerning

the decision in Committee on the Judiciary v. McGahn, No. 19-2379 (KBJ), 2019 WL 6312011

(D.D.C. Nov. 25, 2019). See ECF No. 75.

       As Plaintiff accurately observes, the McGahn decision rejected several threshold

arguments that Defendants and Defendant-Intervenors have also presented in this case. These

include the arguments (1) that suits by Congress against the Executive Branch seeking to enforce

informational demands do not present a case or controversy under Article III; (2) that suits by

Congress against the Executive Branch seeking to enforce informational demands do not fall

within the jurisdictional grant of 28 U.S.C. § 1331; and (3) that there is not an implied cause of

action under Article I for Congress to enforce its informational demands against the Executive

Branch in federal court.
         Case 1:19-cv-01974-TNM Document 76 Filed 12/03/19 Page 2 of 3



       The Executive Branch disagrees with the McGahn decision and has filed a notice of appeal

to the D.C. Circuit. On November 27, 2019, the D.C. Circuit administratively stayed the district

court’s McGahn decision and entered an expedited schedule pursuant to which oral argument will

be held on January 3, 2020. See Ex. A (D.C. Circuit Order). Given the overlapping threshold

questions in the McGahn litigation and this case, any decision by the D.C. Circuit in the McGahn

case is likely to be highly relevant to this Court’s resolution of the pending motion to dismiss.

Dated: December 3, 2019                       Respectfully submitted,

                                              JOSEPH H. HUNT
                                              Assistant Attorney General

                                              JAMES M. BURNHAM
                                              Deputy Assistant Attorney General

                                              ELIZABETH J. SHAPIRO
                                              Deputy Director

                                              JAMES J. GILLIGAN
                                              Special Litigation Counsel

                                              /s/     Steven A. Myers
                                              STEVEN A. MYERS (NY Bar No. 4823043)
                                              SERENA M. ORLOFF (CA Bar No. 260888)
                                              ANDREW BERNIE (DC Bar No. 995376)
                                              Trial Attorneys
                                              United States Department of Justice
                                              Civil Division, Federal Programs Branch
                                              P.O. Box 883
                                              Washington, D.C. 20044
                                              Tel: (202) 305-0648
                                              Fax: (202) 305-8470
                                              Email: Steven.A.Myers@usdoj.gov

                                              Attorneys for Defendants


                                               /s/ William S. Consovoy

                                              William S. Consovoy (D.C. Bar #493423)
                                              Cameron T. Norris
                                              Steven C. Begakis
                                              CONSOVOY MCCARTHY PLLC

                                                 2
Case 1:19-cv-01974-TNM Document 76 Filed 12/03/19 Page 3 of 3



                           1600 Wilson Boulevard, Suite 700
                           Arlington, VA 22209
                           (703) 243-9423
                           will@consovoymccarthy.com

                           Patrick Strawbridge
                           CONSOVOY MCCARTHY PLLC
                           Ten Post Office Square, 8th Floor
                           South PMB #706
                           Boston, Massachusetts 02109
                           (617) 227-0548

                           Attorneys for Defendant-Intervenors




                              3
     Case 1:19-cv-01974-TNM Document 76-1 Filed 12/03/19 Page 1 of 2
USCA Case #19-5331    Document #1818063      Filed: 11/27/2019 Page 1 of 2


                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 19-5331                                                September Term, 2019
                                                                      1:19-cv-02379-KBJ
                                                      Filed On: November 27, 2019
Committee on the Judiciary of the United
States House of Representatives,

             Appellee

      v.

Donald F. McGahn, II,

             Appellant


      BEFORE: Henderson, Rogers, and Griffith, Circuit Judges

                                        ORDER

     Upon consideration of the emergency motion for stay pending appeal and for an
immediate administrative stay pending disposition of the stay motion, it is

       ORDERED that the district court's order filed November 25, 2019, be
administratively stayed pending further order of this court. The purpose of this
administrative stay is to give the court sufficient opportunity to consider the appeal and
should not be construed in any way as a ruling on the merits of either the motion for
stay pending appeal or the appeal. See D.C. Circuit Handbook of Practice and Internal
Procedures 33 (2018). It is

       FURTHER ORDERED, on the court's own motion, that the parties brief the
merits of this appeal pursuant to the following schedule:

      Brief of Appellant                         Monday, December 9, 2019

      Appendix                                   Monday, December 9, 2019

      Brief of Appellee                          Monday, December 16, 2019

      Reply Brief of Appellant                   Thursday, December 19, 2019

      The parties are directed to file their briefs and appendix and hand deliver the
paper copies to the Clerk's Office by 4:00 p.m. on the date due. It is
     Case 1:19-cv-01974-TNM Document 76-1 Filed 12/03/19 Page 2 of 2
USCA Case #19-5331    Document #1818063      Filed: 11/27/2019 Page 2 of 2


                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 19-5331                                                September Term, 2019

      FURTHER ORDERED that oral argument be scheduled before this panel at 9:30
a.m. on Friday, January 3, 2020.

       All issues and arguments must be raised by appellant in the opening brief. The
court ordinarily will not consider issues and arguments raised for the first time in the
reply brief.

       To enhance the clarity of their briefs, the parties are urged to limit the use of
abbreviations, including acronyms. While acronyms may be used for entities and
statutes with widely recognized initials, briefs should not contain acronyms that are not
widely known. See D.C. Circuit Handbook of Practice and Internal Procedures 41
(2018); Notice Regarding Use of Acronyms (D.C. Cir. Jan. 26, 2010).

       All briefs and appendices must contain the date that the case is scheduled for
oral argument at the top of the cover. See D.C. Cir. Rule 28(a)(8).

                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                             2
